Exhibit 10.1

 

LOGO [g364634ex.jpg]

GRANT NOTICE

 

Performance Stock Units—Core ROE Rank

[Participant Name]

You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation (FHNC):

 

GRANT DATE:

                       , 2017    GOVERNING PLAN:    Equity Compensation Plan

TARGET NUMBER OF PSUS

GRANTED:

       

PERFORMANCE

PERIOD:

  

 

Three-year period 2017 thru 2019

VESTING DATE OF

PSUS:

  

May 12, 2020

if performance goals are met

  

PAYMENT DATE OF

PSUS:

  

 

May 12, 2022

This award of PSUs is granted under Section 10 of the Governing Plan, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the performance and vesting periods. Also,
this award is subject to the terms and restrictions of FHNC’s stock ownership
guidelines and Compensation Recovery Policy (“Policy”) as in effect during the
vesting period. Amendments to any of those documents after the Grant Date may
apply to this award.

PSUs that have not been forfeited prior to the Vesting Date will satisfy the
performance requirement of this award based on the extent to which the
performance goal is achieved during the Performance Period, all as set forth in
Exhibit A to this Notice. Performance for this award in Exhibit A is based on
FHNC’s ranking of core average annual return on equity (“CROE rank”) relative to
peers’ average annual return on equity in the Performance Period. The target
number of PSUs granted is the number that may be paid if CROE rank is achieved
at the mid-level in Exhibit A; higher rank may result in a higher amount paid
(up to 150% of target); a lesser number may be paid if a lesser rank is
achieved; and, all PSUs will forfeit if the minimum CROE rank in Exhibit A is
not achieved. The Committee will make appropriate adjustments of FHNC accounting
numbers so that results are comparable across periods and will make final
determinations of performance achievement and any final adjustments, all as
provided or permitted by Committee action and the Governing Plan. PSUs that do
not vest as a result of a failure to achieve performance goals as determined by
the Committee automatically are forfeited.

This award also is subject to possible reduction or forfeiture in advance of
vesting in accordance with the Governing Plan, the Procedures, and the Policy.
As of the Grant Date, the Procedures provide (among other things) that:
(a) forfeiture generally will occur immediately upon termination of
employment—you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the Vesting Date; but (b) if your
termination of employment occurs because of your death, permanent disability, or
approved retirement (normal or early), the PSUs generally will be forfeited
pro-rata in proportion to the part of the Performance Period during which you
are not employed. The Committee or its delegate will document death or determine
whether disability or retirement status has been achieved and apply
pro-rationing. PSUs may be suspended pending any such determinations and
approvals. In any of those cases in (b), the non-forfeited PSUs will vest or not
vest based on achievement of performance goals over the entire Performance
Period.

Normal retirement occurs at or after age 65 with at least 5 years of service,
and early retirement occurs at or after age 55 with at least 15 years of
service. In the case of retirement: retirement treatment must be approved by the
Committee; the Committee may impose conditions to receiving such treatment; and
the Committee may deviate from pro-rationing treatment. The Committee’s general
requirements to approve retirement are described in the Procedures.

Other forfeiture provisions apply to this award. Currently the Governing Plan
and Policy provide for forfeiture of this award or recovery of amounts paid if
you engage in certain types of misconduct or if performance data is materially
false or misleading and you are substantially responsible for its accuracy. This
award is subject to forfeiture or recovery to the extent required by applicable
capital conservation rules or other regulatory requirements. Also, this award
will be forfeited, whether or not it is vested or paid, if during the
restriction period applicable to this award: (1) you are terminated for Cause as
defined in the Governing Plan; or (2) you, either on your own behalf or on
behalf of any other person or entity, in any manner directly or indirectly
solicit, hire, or encourage any person who is then an employee or customer of
FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the Vesting Date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages, bonuses, or commissions owed, among other things, to
satisfy any repayment obligation.



--------------------------------------------------------------------------------

PSUs are not shares of stock, have no voting rights, and are not transferable.
Each PSU that vests and is paid will result in one share of FHNC common stock
being issued to you, subject to withholding for taxes, as provided below.
Subject to provisions of the Governing Plan, the Committee may choose to pay all
or a portion of vested PSUs in cash, based on the fair market value of FHNC
common stock on the Vesting Date. PSUs will accrue cash dividend equivalents to
the extent cash dividends are paid on common shares prior to the Payment Date.
From the Grant Date until the Payment Date, dividend equivalents accumulate
(without interest) as if each PSU were an outstanding share. To the extent that
PSUs are paid, the accumulated dividend equivalents associated with those PSUs
(accrued through the Payment Date) will be paid in cash as provided below.
Dividend equivalents associated with forfeited PSUs likewise are forfeited.
Stock splits and stock dividends will result in a proportionate adjustment to
the number of PSUs as provided in the Plan and Procedures. If within two years
after vesting FHNC discovers an error in any amount vested or paid which, had it
been known, would have resulted in a change in the amount of 5% or more: if the
error favored FHNC, FHNC will pay you (on the Payment Date) the difference in
shares, subject to applicable taxes; or, if the error favored you, FHNC will
reduce your shares and dividend equivalents by an amount equal to the pre-tax
difference.

This award is not fully vested until the performance and service requirements
both are fulfilled. Performance vesting will occur when the Committee makes a
final determination of the extent (measured as a percentage of target) to which
the performance goal of this award is achieved during the Performance Period, as
provided above and in Exhibit A. Service vesting—fulfillment of the requirement
that you remain continuously employed with FHNC—will occur on the Vesting Date.

Vesting may be accelerated by the Committee as provided in the Governing Plan.
If vesting has fully occurred or is accelerated, payment may be accelerated by
the Committee. You have no right to any acceleration of vesting or payment by
action of the Committee.

Payment of this award will occur on the Payment Date, after a two-year mandatory
Deferral Period. During the Deferral Period FHNC will retain the vested units
and all dividend equivalents, without interest, until the Payment Date. During
the Deferral Period neither this award nor any rights associated with it may be
transferred in any manner other than by will or the laws of intestacy.

If a Change in Control occurs and you experience a Qualifying Termination (all
as defined in the Plan), then vesting and payment will be accelerated as
provided in the Plan. The amount paid at vesting will be, without pro-rationing:
(a) the Target number of PSUs, if the Change in Control occurs before the end of
the Performance Period or the Committee is unable, for any other reason, to
fairly determine performance results; or (b) the greater of the Target number of
PSUs or the number determined by the Committee based on actual performance
results, if the Change in Control occurs after the end of the Performance
Period. In the case of (b), payment may be reasonably delayed to allow the
Committee to obtain information necessary to determine actual performance
results.

If a Change in Control (as defined in the Plan) occurs before the end of the
Performance Period and there is no Qualifying Termination, then this award may
be modified, converted, or canceled by the Committee or otherwise without your
consent. The Committee is permitted to exercise discretion in a Change in
Control situation in different ways for different persons, and in different ways
for different awards; however, in all cases the Committee will seek in good
faith to avoid any significant diminishment or enlargement of value measured at
the time of the Change in Control. The following provisions apply in the two
Change in Control scenarios presented, (A) and (B), and illustrate the
Committee’s power in other situations. In these scenarios the “Deal Value” of an
FHNC common share is, as applicable, the dollar value per FHNC share paid to
FHNC shareholders in the Change in Control transaction or the dollar value per
FHNC share of the consideration received by FHNC shareholders in the Change in
Control transaction, measured at the time the Change in Control is consummated.

 

(A) If a Change in Control occurs before the end of the Performance Period, the
Committee may cancel this award in exchange for its pro-rated target value at
that time, with pro-rationing based on the portion of the Performance Period
occurring prior to the Change in Control. If so cancelled, the performance goal
would be waived with performance presumed at 100% of target, and all vesting and
payment would be accelerated. In that case the pro-rated number of FHNC shares
would be paid or credited (subject to withholding taxes) to you shortly or
immediately before consummation of the Change in Control transaction so that
your award shares will be outstanding at the time of consummation or,
alternatively, payment will be made to you in cash at the Deal Value of the
pro-rated award shares.

 

(B) If a Change in Control occurs before the end of the Performance Period, if
FHNC shares cease to be publicly traded as a result of the Change in Control,
and if vesting of this award is not accelerated prior to cessation of public
trading, then in that case FHNC agrees to do at least one of the following, in
all cases as determined by the Committee in its discretion: (i) convert the FHNC
shares covered by this award into shares of the acquiring or surviving company
based on the conversion or exchange rate provided in the Change in Control
transaction, and modify the performance goal so as provide you with an
opportunity to achieve performance based on CROE rank of the surviving or
acquiring company or some other appropriate performance measure based on
return-on-equity; or (ii) presume satisfaction of the performance goal at 100%
of target, and convert the FHNC shares which would have been paid at 100%
(target) performance into either (1) a dollar amount equal to the Deal Value of
those shares, which dollar amount would not accrue interest, or (2) a number of
share units of the acquiring or surviving company based on the conversion or
exchange rate provided in the Change in Control transaction. In either case,
this award would continue to require service through the Vesting Date, and would
be paid on the Payment Date.



--------------------------------------------------------------------------------

The discretion provided to the Committee in the foregoing provisions is
subordinate to any requirement of the Plan applicable to this award. If, before
or after the Grant Date, you and FHNC enter into a written contract explicitly
providing for the treatment of this award in connection with your termination or
a Change in Control, the provisions of this award are subordinate to those
explicit contractual provisions.

Vesting and payment each are taxable events for you. Your withholding and other
taxes will depend upon FHNC’s stock value on the Vesting and Payment Dates, and
the amount of dividends and equivalents paid to you. As of the Grant Date, the
Committee’s Procedures provide that: at vesting you are required to pay FHNC
withholding taxes that are due, and you agree that FHNC may withhold the
appropriate amounts from salary and other cash compensation otherwise payable to
you; and, at payment, FHNC will withhold shares and cash in the amount necessary
to cover your withholding taxes at that time. However, the Procedures may be
changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, this award will forfeit. FHNC
reserves the right to defer payment of PSUs if that payment would result in a
loss of tax deductibility.

Questions about your PSU award?

Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your award or
need a copy of the Governing Plan, the related prospectus, or the current
Procedures, please contact Fidelity Investment’s Executive Relationship Officer
at                     . For all your personal stock incentive information, you
may view your award and other information on Fidelity’s website at
                    .